*397The jury’s verdict in favor of plaintiff is rationally supported by meteorological evidence and plaintiffs testimony showing, inter alia, that there was a four-inch accumulation of snow and ice that had developed prior to the commencement of the snow, freezing rain and plain rain that ended 22 hours before plaintiffs fall, and permitting an inference that plaintiff fell on preexisting ice (see Tubens v New York City Hous. Auth., 248 AD2d 291, 292 [1998]; Seaman v City of New York, 294 AD2d 144 [2002]). Plaintiff, 25 years old at the time of the accident, sustained a fractured right tibia that required two surgeries, and caused complications to his left knee that required surgery, and to his lower back. He was still required to use a leg brace and cane at the time of trial, six years after the accident, and, in the opinion of his doctor, is permanently disabled. However, the award for past pain and suffering deviates materially from what is reasonable compensation to the extent indicated (cf. Alvarado v City of New York, 287 AD2d 296 [2001]). Concur— Lippman, P.J., Gonzalez, Sweeny and Catterson, JJ.